Title: John Adams to Rufus King, 14 Feb. 1786
From: Adams, John
To: King, Rufus


          
            
              Dear Sir
            
            

              Grosvenor Square

              Feb. 14. 1786
            
          

          I have inclosed to Mr Ramsay an Address to the landed trading and
            funded Interests of England, which contains Some good Sense, intermixed here and there
            with a little Folly. Mr Ramsay will be so good as to let you read it and in return you
            may let him read the inclosed Principle of the Commutation Act. As the Commerce of the
            United States begins to run to the East Indies, every Thing which may affect it in that
            Branch, will be interesting to you.
          The Revival of the Newfoundland Act, which will, I suppose be
            followed by that of the American Intercourse Act, will Shew you, that the Ministry
            persevere in the system adopted at the Peace, Yet without any decided Resolution to avow
            it for Perpetuity or any long Duration. It is nevertheless, too probable that they will
            make it perpetual the next Year or the Year after, if the Proceeding of our States do
            not discourage them.
          It is agreed on all hands that there is a Surplus of Revenue. The
            Sum is not yet known. and it by no means follows that there will be a Surplus next Year.
            Several Causes have this Year cooperated to increase the Taxes, some of which will not
            exist another Year. E.G. The French Comtroller General Mr De Calonne, last year sent
            seven hundred and Fifty Thousand Pounds to England chifly in Gold to pay for a Quantity
            of Bullion he bought in Spain and Portugal, to coin in France. This has sett many wheels
            in motion, and by employing many People enabled them to live and pay Duties.—Many sums
            of Money too have come from America, which I presume can not at least I hope will not be
            sent the next.—Yet there are great Complaints of the scarcity of Money.
          The United States have nothing to do, but go on with their
            navigation Acts, their Bounties and Duties. if these Measures Should not induce the
            British Court to do as We wish; they will bring their own reward. It is by a
            sagacious use of Bounties, Drawbacks, Prohibitions and Duties that the commerce of the
            British Empire has become what it is. They will have the same Effects upon ours, if
            imitated by Us.—Why should not Bounties be given upon Iron manufactured in the United
            States, and Duties laid upon all imported? There are innumerable other Articles, which
            might be thus protected by Duties laid upon Importations and by Bounties upon the
            Manufacture,.
          If the present Bounty on Oil is not sufficient, I hope it will be
            doubled or tripled; so as decidedly to ruin the British Fishery, Since they are for
            Tryals of skill. a Market may certainly be found in France Spain and Ireland: but if it
            could not, I would be for increasing the Bounty untill We could clearly under Sell the
            English in the City of London. at the Same time some measures should be taken to draw
            home our own Whaling Captains and Endsmen and Oarsmen.
          It is the Opinion of the Foresighted that Grain will be in Demand
            in Europe next Summer, because the Crops in Poland not only failed the last Harvest, but
            what is more important the seedtime was so wett, as to give a melancholly Prospect for
            the next Year. This I had from Mr De Bukaty the Polish Envoy a few days ago, I am sir /
            with great regard your humble / servant

          
            
              John Adams.
            
          
        